DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of PRG4 is acknowledged.
Claims 1-15 read on the elected species and are under consideration. 

Claim Objections
	Claim 1 is objected to because of the following informalities: PRG4 should be completely spelled out the first time it appears followed by the acronym in parenthesis. 

Claims 2-3 and 7-15 are objected to because of the following informalities: “a lubricating fragment thereof”, should be amended to “the lubricating fragment thereof”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 is unclear because there is no concentration claimed. The claim recites “about µg/ml”. It is unclear what the claimed concentration is supposed to be.
 This rejection can be overcome by amending the claim to recite a specific concentration. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7-10 and 13-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wimmer et. al. (US2007/0275032, cited on IDS).
Wimmer et al. teach a mixture containing PRG4, hyaluronic acid and phospholipids and a solvent (Abstract, [0028] and claims 1, 9).  Wimmer et al. further teach that PRG4 has a strong lubricating effect [0012]. This reference further teaches that in certain embodiments, the solvent used in the solution is physiological salt solution, Ringer solution [0026]. With respect to the limitation “an ophthalmically balanced salt solution”, a saline solution is ophthalmically acceptable.
With respect to the limitation “pharmaceutical composition suitable for topical application to an ocular surface”, please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, Wimmer et al. teach a composition comprising PRG4 and an ophthalmically balanced salt solution, anticipating instant claim 1. Therefore, the same composition would be capable of topical application to the eye. Importantly, The MPEP States: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). > In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” MPEP 2112.
With respect to the limitation “at a concentration effective of relieve eye discomfort, dry eye disease, or symptoms associated therewith”, Wimmer et al. teach the concentration of PRG4 from 0.02-0.5% by weight, which is equivalent to 200-500 µg/ml [0027]. As evidenced by instant claim 2, PRG4 at a concentration of 10-10,000 µg/ml is “effective to relieve eye discomfort, dry eye disease or symptoms associated therewith”. 
Therefore, Wimmer et al. anticipates instant claims 1 and 13-15. 
With respect to claims 2-3 and 9-10, Wimmer et al. teach the concentration of PRG4 from 0.02-0.5% by weight, which is equivalent to 200-500 µg/ml [0027]. 
With respect to claim 4, Wimmer et al. teach the addition of hyaluronic acid with a lubricant in a suitable solvent, reinforces the action of these two substances in a synergistic manner [0015]. Wimmer et al. teach the addition of hyaluronic acid in the composition (Abstract, [0024] and claims 3, 9 and 14-16).
With respect to claim 5, Wimmer et al. teach phospholipids are present at a concentration of .02 to .05% by weight of the solution ([0025,0028], claims 1, 2 and 9).  
With respect to claim 7, Wimmer et al. teach PRG4 has a MW of approximately 340 kDa [0012].
	With respect to claim 8, please note, regarding the limitation “manufactured by recombinant DNA techniques” MPEP 2113 states "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Therefore, determination of patentability is based on the product itself (composition comprising PRG4) and does not depend on the method of production (recombinant DNA techniques).
	 


Claim Rejections 35 USC 103(a)
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-11 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wimmer et al. (US2007/0275032).
The teachings of Wimmer et al. are presented above in detail. Wimmer et al. does not teach the concentration is 100µg/ml, however Wimmer et al is suggestive of the limitation.
The concentration of the active agent in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Wimmer et al. teach the concentration of PRG4 from 0.02-0.5% by weight, which is equivalent to 200-500 µg/ml [0027]. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration of the PRG4 to arrive at the dose of claim 11.





	Claims 1-10 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wimmer et al. (US2007/0275032) in view of Garabedian et al. (USPN 4,550,022, cited on IDS).
The teachings of Wimmer have been described in detail above. Wimmer et al. does not teach PRG4 in combination with sodium potassium and chloride ions. However, the teachings of Garabedian et al. cure this deficiency. 
Garabedian et al. teach a solution for irrigating wounds, including wounds on the ocular surface, and in the joints (including the knee joint) comprising sodium bicarbonate, potassium chloride, sodium phosphate, calcium chloride and magnesium chloride (Abstract; Col. 1, lines 34-66; Col. 4, last para.; Col. 11, last para.).  This reference further teaches that the solution is useful to irrigate and stabilize, not only ocular tissue and neuro tissue, but also for stabilizing tissue during an orthopedic surgery, such as joint space in the knee or any orthopedic surgery (Col. 11, lines 49-62). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have taken the PRG4 containing solution of Wimmer et al. and added the sodium magnesium and chloride ions of Garabedian et al. because Wimmer teaches a solution for use in surgical procedures to promote cartilage healing and Garabedian et al. teach that the addition of a salt solution comprising these ions stabilizes the tissue during surgical procedures, including orthopedic surgical procedures. One would be motivated to add the ions of the solution taught by Garabedian et al. to the wound healing solution of Wimmer et al. because both such ions stabilize tissue and both solutions have the common use of promoting wound healing in surgical procedures. There is a reasonable expectation of success given that the ions are commonly used in pharmaceutical compositions and taught as useful by Garabedian et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,393,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims an eye drop solution comprising PRG4 for topical application with one or more ophthalmically acceptable agent selected from a salt solution (claim 1), wherein the concentration is 10-10,000 µg/ml (claims 2-3, 6, 13-16), wherein the eye drop further comprises hyaluronic acid (claim 4), wherein the eye drop further comprises a phospholipid (claims 7-8), wherein the salt solution comprises at least three of sodium phosphate….. sodium hydroxide (claim 9), wherein the PRG4 has a kDa of between 50-400 (claim 10), wherein the PRG4 is recombinant (claim 11), wherein the PRG4 is purified naturally occurring molecule (claim 12). Therefore, the claims of USPN anticipate the limitations of the instant claims. 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,730,978. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims an eye drop suitable for application to an ocular surface comprising PRG4, an ophthalmically balanced salt solution comprising one or more of potassium, magnesium, bicarbonate and calcium ions (claim 1), wherein the concentration is 10-10,000 µg/ml (claims 2, 3, and 9-12), wherein the eye drop further comprises hyaluronic acid (claim 4), wherein the eye drop further comprises a phospholipid (claim 5), wherein the salt solution comprises at least three of sodium phosphate….. sodium hydroxide (claim 6), wherein the PRG4 has a kDa of between 50-400 (claim 17), wherein the PRG4 is recombinant (claim 8). Therefore, the claims of USPN anticipate the limitations of the instant claims. 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,248,161. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims treating dry eye with an ophthalmically effective concentration of PRG4 and an electrolyte salt or saline solution (claims 1, 2, 8, 10-11, 13-16, 23), further comprising hyaluronic acid  and phospholipid (claims 4-7, 12, 24). The USPN further claims administering ophthalmically balanced salts  comprising or more electrolytes selected from potassium chloride….(claim 9), wherein the concentration is 10-10,000 µg/ml (claims 17-22 and 25-28).
Therefore, the claims of the USPN anticipate the limitations of the instant claims. 


 Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 19-20 of U.S. Patent No. 9,138,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims treating dry eye or associated symptoms therewith comprising topically applying  PRG4 (claims 1, 2, 7-8, 19). The USPN claims the same concentration and MW as instantly claimed (claims 3-5 and 20). The USPN claims the PRG4 is recombinant (claim 6). The USPN claims the composition further comprises hyaluronic acid and phospholipids (claims 10-14). The USPN claims the composition further comprising a phosphate buffered solution or a one or more electrolytes (claim 15). 
Therefore, the claims of the USPN anticipate the instant claims. 


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-17 of U.S. Patent No. 9,421,241. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims a pharmaceutical composition comprising PRG4, wherein the concentration of PRG4 is the same as instantly claimed (claims 1-2, 4-7, 10). The USPN claims the PRG4 has the same MW (claim 8) and claims the PRG4 is recombinant (claim 9). The USPN claims the composition further comprises hyaluronic acid, and phospholipids (claims 12-16). The USPN further claims administering ophthalmically balanced salts  comprising or more electrolytes selected from potassium chloride….(claim 17).
Therefore, the USPN anticipates the instant claims. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/Examiner, Art Unit 1654